DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/6/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/6/2022. In particular, the scope of original Claim 1 has been narrowed and therefore, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites various ligands La, including ligands La with the following formulas:

    PNG
    media_image1.png
    190
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    149
    528
    media_image2.png
    Greyscale
,
which render the scope of claim indefinite for the following reason. Claim 1, from claim 6 ultimately depends, recites that ligand La has formula:

    PNG
    media_image3.png
    213
    200
    media_image3.png
    Greyscale
,
where Cy is:

    PNG
    media_image4.png
    67
    70
    media_image4.png
    Greyscale
,
i.e. a pyridine ring. However, in the claim 6, for the ligands exemplified above, Cy is not a pyridine ring, but rather an imidazole ring or a benzoimidazole ring. Accordingly, it is unclear how one can satisfy the requirements in claim 1 that Cy is a pyridine ring and obtain the ligands recited in claim 6 where Cy is not a pyridine group.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 9-10, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0133859).

Regarding claim 1, Boudreault et al discloses a compound having the formula:
M(LA)x(LB)y(LC)z,
where M is iridium, x is an integer [1-2], y is an integer [0-2], and z is an integer [0-2] (Abstract, [0016]-[[0019]). The ligand LA is ([0015]):

    PNG
    media_image5.png
    503
    387
    media_image5.png
    Greyscale
,
where ring B is a pyridine, i.e. heterocyclic group having five (5) carbon atoms and R4 is a 5- or 6-membered heterocyclic ring ([0028]). Thus, recited ring Cy is a substituted C5 heterocyclic ring corresponding to the recited Cy partial structure:

    PNG
    media_image6.png
    61
    64
    media_image6.png
    Greyscale
.
X corresponds to X in the recited Formula I as is O or ([0024]); A1-A8 are carbon or nitrogen ([0021]), i.e. A1-A5 and A7-A8 correspond to X1-X7 recited in Formula (1). Thus, the reference discloses that the recited groups X1 to X5 and X7 are CR, and the recited group X6 is CR. The group R3 is H ([0030]). The group R2 is a mono-substitution and is disclosed as halide ([0026] and [0030]). Halogen in the reference is defined as encompassing F ([0049]). Thus, the reference discloses that C-R, where R is H. Alternatively, R2 is a di-substitution and is F and deuterium.
	Ligand LB in the reference is given as ([0097] – LB1):

    PNG
    media_image7.png
    241
    139
    media_image7.png
    Greyscale
,
and corresponds to the recited ligand Lb:

    PNG
    media_image8.png
    132
    83
    media_image8.png
    Greyscale
,
where Ra and Rb are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 3, Boudreault et al teaches all the claim limitations as set forth above. 
From the discussion above, the recited ligand La is given as:

    PNG
    media_image9.png
    158
    133
    media_image9.png
    Greyscale
,
where the recited groups R4 and R3 are H; the recited group R1 is an unsubstituted heteroaryl. 

Regarding claim 4, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group X1-X7 is CR, where R is deuterium.

Regarding claim 5, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group X7 is CR, where R is deuterium.

Regarding claim 6, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group R4 in the compound is a 5- or 6-memebered heterocyclic ring. This ring is exemplified as pyridine ([0094]). Thus, from the discussion above, the reference discloses recited ligand La256, i.e.

    PNG
    media_image10.png
    159
    171
    media_image10.png
    Greyscale
.

Regarding claim 7, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group R4 can be D. Thus, the reference discloses that La can be partially deuterated.

Regarding claim 9, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula 2, i.e.

    PNG
    media_image11.png
    221
    391
    media_image11.png
    Greyscale
,
where m is one (1), R4 and R3 are H, R1 is 6-membered heterocyclic ring such as pyridine ([0058]); Ra and Rb are H.

Regarding claim 10, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the formula Ir(La)(Lb)2, where recited La is given by La256 and recited ligand Lb is given by Lb1.

Regarding claim 14, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an electroluminescent device comprising an anode, a cathode, and an organic layer, i.e. an emitter layer, disposed between the anode and cathode ([0032]). The emitter layer comprises an emitter compound.

Regarding claim 15, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is an emissive layer and the metal complex is an emitter.

Regarding claim 16, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprising a host ([0102]).

Regarding claim 17, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host comprises a carbazole group.

Regarding claim 18, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a consumer product comprising the disclosed electroluminescent device ([0103]).

Regarding claim 19, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a formulation comprising the compound.

Regarding claim 20, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 21, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir. From the discussion above, the reference discloses the recited group X7 is CR. The group R is given by R2 of the reference. R2 represents a mono to tetra substitution and can be an alkyl such as methyl ([0026] and [0030]).

Regarding claim 22, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host can be combination of compounds ([0105]). Thus, the reference discloses that the organic layer comprises at least two (2) host compounds.

Claims 1, 3, 6, 8, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al (US 2015/0053939).

Regarding claim 1, Adamovich et al discloses a compound with the formula:
M(L1)x(L2)y(L3)z,
where M is Ir, x is an integer [1-3], y is an integer [0-2] and z is an integer [0-2]. The ligand L1 is given as ([0093] and [0101]):

    PNG
    media_image12.png
    230
    193
    media_image12.png
    Greyscale

where Ra is H, deuterium, alkyl or combinations thereof and Rb is halogen ([0101]). The reference discloses a halogen as include fluorine ([0049]). Thus, the reference discloses a compound comprising a structure given by recited Formula I, where Cy is a C5, heterocyclic group, i.e. pyridine, X1-X7 are C-R, where R is H and X is O. Furthermore, from the above ligand it is clear that the recited group Cy in the reference corresponds to the structure:

    PNG
    media_image6.png
    61
    64
    media_image6.png
    Greyscale

of the present claims.
The ligand L2 is given as:

    PNG
    media_image13.png
    231
    127
    media_image13.png
    Greyscale
,
where Ra and Rb are H ([0101]). Accordingly, the reference discloses ligand Lb of the present claims, where the recited groups Ra and Rb are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 3, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand La as:

    PNG
    media_image9.png
    158
    133
    media_image9.png
    Greyscale
,
where R4 and R1 are H. 

Regarding claim 6, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand La94, i.e.

    PNG
    media_image14.png
    201
    208
    media_image14.png
    Greyscale


Regarding claim 8, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand D-La94, i.e.

    PNG
    media_image15.png
    239
    279
    media_image15.png
    Greyscale
.

Regarding claim 20, Adamovich et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the M is Ir.

Regarding claim 21, Adamovich et al teaches all the claim limitations as set forth above. Additionally, it is noted that the group Rb, corresponding to the recited group R, represents mono- to tetra-substitution. As discussed above Rb, is a halogen such as fluorine.

Regarding claim 22, Adamovich et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer contains two (2) host compounds ([0065]-[0067]).

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 rejections of the claims as set forth in the previous Office Action are withdrawn . Furthermore, in light of the claim amendments, the double patenting rejection as set forth in the previous Office Action is hereby withdrawn.

Applicants argue that the claims as amended overcome the rejections of the claims over Adamovich. However, as set forth in the previous Office Action and maintained in the rejections above, Adamovich discloses the following ligand:

    PNG
    media_image12.png
    230
    193
    media_image12.png
    Greyscale

corresponding to recited Formula 1, i.e.

    PNG
    media_image5.png
    503
    387
    media_image5.png
    Greyscale

X1-X7 are C-R, where R is H and X is O. Claim 1 recites that X1 to X6 are CR and X7 is N or CR. In the instant case, the reference discloses a compound where X7 is CR and therefore, the claimed compound is encompassed by the reference.

As evidence of unexpected results of the claimed compound, Applicants compare: Inventive Examples 1-9 presented in the instant Specification and Inventive Example 10 presented in the 37 C.F.R. Declaration filed on 5/19/2022 to Comparative Examples 1-7. Additionally, Applicants point to the 37 C.F.R. 1.132 Declaration filed on 10/6/2022 comparing Inventive Examples 5, 10, and 11 to Comparative Examples 9-11. However, Applicants’ arguments are not found to be persuasive for the following reasons.

Inventive Examples 1-9 utilize the following iridium complexes.

    PNG
    media_image16.png
    260
    393
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    254
    392
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    262
    423
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    308
    434
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    264
    433
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    267
    455
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    277
    495
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    263
    456
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    267
    490
    media_image24.png
    Greyscale
.
The compound for Device Example 10 in the Declaration filed on 5/19/2022 is:

    PNG
    media_image25.png
    123
    237
    media_image25.png
    Greyscale
.

Comparative Examples 1-7 utilize the following compounds A-G:

    PNG
    media_image26.png
    202
    302
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    212
    302
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    193
    329
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    212
    305
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    234
    310
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    224
    299
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    208
    300
    media_image32.png
    Greyscale
.
In the Declaration filed on 10/6/2022 Comparative Examples 9, 10, and 11 utilize the following compounds:

    PNG
    media_image33.png
    95
    165
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    87
    153
    media_image34.png
    Greyscale
, and 
    PNG
    media_image35.png
    103
    161
    media_image35.png
    Greyscale
,
while Inventive Example 5, 10, and 11 utilize the following compounds:

    PNG
    media_image36.png
    98
    172
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    84
    154
    media_image37.png
    Greyscale
 , and 
    PNG
    media_image38.png
    110
    167
    media_image38.png
    Greyscale

Based on the substituents found on the iridium compounds Inventive Example 1 (containing F as the only substituent) can be properly compared to Comparative Examples 1-7 as the only difference is the presence/position of the fluorine atom in the comparative examples. Inventive Examples 2-9 and 10 cannot be compared to the comparative examples given that the inventive compounds contain a fluorine atom substitution and other substituents not found in the comparative examples. In the Declaration filed on 10/6/2022, Inventive Examples 5, 10, and 11 are properly comparable to Comparative Examples 5, 10, and 11.
However, it is noted that the exemplified inventive compounds are only nine (9) compounds encompassed by the present claims. In other words, the inventive compounds are not commensurate in scope with the scope of the claims for the following reasons. 
	The claims recite that X1-X6 are CR and X7  is N or CR, where R is selected from H, deuterium halogen, an substituted or unsubstituted alkyl, a substituted or unsubstituted cycloalkyl group having 3 to 20 ring carbon atoms, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroaryl group having 3 to 30 carbon atoms. In the inventive compounds, R is exemplified as only several substituents encompassed by the present claims, i.e. phenyl, deuterated methyl, deuterated phenyl, silyl substituted phenyl or methyl substituted phenyl. The inventive examples do not exemplify any cycloalkyl of heteroaryl substituted compounds, only exemplify two (2) possible species encompassed by “substituted aryl”. Furthermore, for ligand Lb, the claims only exemplify ligands where Ra and Rb are H or  where Ra is methyl, while claims recite that Ra and Rb are H, deuterium, halogen, substituted or unsubstituted C1-20 alkyl, a substituted on unsubstituted aryl having 6 to 30 carbon atoms, etc. Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767